Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaing et al. (PG Pub. 20180223457).
Regarding claim 1,
Regarding claim 2, The fluffy warp yarns span two to ten of the first weft yarns between two adjacent intersections. 
Regarding claim 3, the fluffy warp yarn and the first weft yarn are on the same side of the first weft yarn at the intersection of the fluffy warp yarn and the first weft yarn [Figure 4].
Regarding claim 8, the tube wall comprises a first portion and a second portion which are sequentially connected in a weft direction with the first portion enclosing the pipeline and the second portion cladding at least part of a structure of the first portion [Figures]. 
Regarding claim 10, the first weft yarn comprises monofilaments and multifilaments and the diameter of the monofilament is within the claimed range [0070]. 
Regarding claim 9, Kaing et al. teach bulky yarns are cross woven only in certain locations including only in the first portion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaing et al. (PG Pub. 20180223457).
Regarding claim 4, While Kaing et al. do not explicitly teach the claimed two adjacent fluffy warp yarns spaced apart by the first warp yarn therebetween. Kaing et al. teach the placement and number of the bulky yarns can be adjusted as needed. It would have been obvious to one of ordinary skill in the art to arrange two bulky yarn spaced by one first warp yarn  in order to tailor the tube local properties and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789